

 S501 ENR: To make technical corrections to the Navajo water rights settlement in the State of New Mexico, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. 501IN THE SENATE OF THE UNITED STATESAN ACTTo make technical corrections to the Navajo water rights settlement in the State of New Mexico, and
			 for other purposes.1.Short
 titleThis Act may be cited as the “New Mexico Navajo Water Settlement Technical Corrections Act”.2.Navajo water settlement(a)DefinitionsSection 10302 of the Omnibus Public Land Management Act of 2009 (43 U.S.C. 407 note; Public Law 111–11) is amended—(1)in paragraph (2), by striking Arrellano and inserting Arellano; and(2)in paragraph (27), by striking 75–185 and inserting 75–184.(b)Delivery and use of Navajo-Gallup water supply project waterSection 10603(c)(2)(A) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1385) is amended—(1)in clause (i), by striking Article III(c) and inserting Articles III(c); and(2)in clause (ii)(II), by striking Article III(c) and inserting Articles III(c).(c)Project contractsSection 10604(f)(1) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1391) is amended by inserting Project before water.(d)Authorization of appropriationsSection 10609 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1395) is amended—(1)in paragraphs (1) and (2) of subsection (b), by striking construction or rehabilitation each place it appears and inserting planning, design, construction, rehabilitation,;(2)in subsection (e)(1), by striking 2 percent and inserting 4 percent; and(3)in subsection (f)(1), by striking 4 percent and inserting 2 percent.(e)AgreementSection 10701(e) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1400) is amended in paragraphs (2)(A), (2)(B), and (3)(A) by striking and Contract each place it appears.Speaker of the House of RepresentativesVice President of the United States and President of the Senate